Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 06/14/2021 has been entered.  Claims 1-6, 9-11, 13-14, 19-21 and 23-28 remain(s) pending in the application.  Applicant's amendments to the Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 03/16/2021.

Response to Arguments / Reasons for Allowance
Applicant’s arguments, with respect to the rejection(s) of claim(s) 9, 13 and 14 under Inokuchi; Iwane US 5355676 A, hereinafter Inokuchi, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Specifically, the applicant argued that Inokuchi fails to explicitly state that “the first threshold has a different fluid flow value than the second threshold”.  The applicant further argued that the examiner’s position that ‘h’ being determined at different times enables ‘h’ to be both the first and second value is inaccurate.  The examiner agrees with this argument as Col 6 Ln 9-26 discusses S206, the ‘second determining’ of ‘h’ (first and second threshold); wherein ‘h’ is then further used to determine if ‘f’ (fluid flow) has been maintained, if ‘h’ could be a “different” value than it was initially in step 202, than determination of being maintained would not be possible.  Therefore, ‘h’ is a single value, and fails to teach the first and second thresholds are “different”.
The applicant further argued that coverage for this newly added limitation is provided in [0050-0051] of the applicant’s specification.  This location does not appear to be accurate.  Instead, the examiner relied upon [0054-0055] of the applicant’s specification whereby a first and second threshold is disclosed. [0055] further states “the first and second thresholds may be the same”.  A reasonable ascertaining of the language of [0054-0055] results in the coverage of the first and second threshold as being different as an applicant would not provide two names (first/second) for the same threshold.  Furthermore, the applicant went so far as to state that they may also be the same, which further provides evidence that the applicant intended two embodiments whereby first and second values are different, or the same.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with NATHANIEL QUIRK on 06/22/2021.

The application has been amended as follows: 
Claim 9 Line 10: --determine if [[a]] the required fluid flow in the hydraulic system--.
Allowable Subject Matter
Claims 1-6, 9-11, 13-14, 19-21 and 23-28 are allowed

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MATTHEW WIBLIN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/F Daniel Lopez/           Primary Examiner, Art Unit 3745